United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3903
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                         Edgar Rafael Barraza-Maldonado

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: June 14, 2013
                               Filed: October 11, 2013
                                   ____________

Before LOKEN, BRIGHT, and BYE, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Edgar Barraza-Maldonado entered a conditional plea of guilty to possessing
a controlled substance with intent to distribute after the district court1 denied his


      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.
motion to suppress cocaine and other evidence found after a traffic stop of the
borrowed car he was driving. He appeals the suppression ruling, arguing that Arizona
agents of the federal Drug Enforcement Administration (“DEA”) violated his Fourth
Amendment rights as construed in United States v. Jones, 132 S. Ct. 945 (2012),
when they installed a global positioning system (“GPS”) device and used the device
to monitor the car’s movements while it traveled from Arizona to Minnesota.
Concluding that the agents acted in objectively reasonable reliance on binding Ninth
Circuit precedent in installing the device, and binding Supreme Court precedent in
using the device to monitor the car’s movements on public highways, we affirm.

                                         I.

       An informant notified DEA agents in Phoenix that a maroon 2006 Nissan
Maxima that could be found in a public parking lot in Phoenix would soon transport
drugs from Phoenix to Minneapolis. Agents found the car where the informant said
it would be, unattended. To monitor its movements, narcotics detective Brian Heisig,
assigned to a DEA task force in Phoenix, attached a GPS device to the car without a
search warrant, consistent with then-controlling Ninth Circuit precedent. See United
States v. Pineda-Moreno, 591 F.3d 1212, 1215-17 (9th Cir. 2010), vacated, 132 S. Ct.
1533 (2012).

       Nearly four weeks later, Barraza-Maldonado borrowed the car from its
registered owner to drive it from Phoenix to Minneapolis. DEA agents used the GPS
device to monitor the car’s progress. When the car entered Minnesota, DEA agents
alerted the Minnesota State Police to the car’s location and reported that it was
suspected of transporting illegal narcotics. As the car approached his position,
Trooper Scott Schneider observed two traffic violations and made a traffic stop.
Neither the driver, Barraza-Maldonado, nor his female passenger had a valid driver’s
license. Schneider decided the car must be towed. The ensuing conversation with
Barraza-Maldonado and the passenger raised Schneider’s suspicion of the car and its

                                        -2-
occupants, and his drug-detecting dog alerted to the presence of narcotics. A
thorough search of the car after it was towed to a nearby garage uncovered a large
quantity of cocaine in the spare tire compartment.

       Barraza-Maldonado moved to suppress the cocaine and other evidence seized
following the traffic stop on various grounds, only one of which is at issue on appeal.
Relying on Jones, a decision issued the day following his arrest, Barraza-Maldonado
argued that surreptitiously installing a GPS device and using the device to monitor
the car’s movements for a lengthy period constituted a search that violated the Fourth
Amendment because conducted without a warrant, and that evidence seized following
the traffic stop must be suppressed as the tainted fruit of this unlawful search.

      The district court rejected this contention for two distinct reasons: First, there
was no violation of the Fourth Amendment as construed in Jones, the court
concluded, because Barraza-Maldonado lacked standing to challenge installation of
the GPS device at a time when he had no interest in the car, and because using the
device to monitor the car’s movements along public highways was permissible as he
had “no reasonable expectation of privacy in his movements from one place to
another.” United States v. Knotts, 460 U.S. 276, 281 (1983). Second, the court
concluded, even if continued use of the device after the car came into Barraza-
Maldonado’s possession amounted to a continuing trespass that he has standing to
challenge under Jones, the evidence should not be suppressed because the agents
acted in objectively reasonable reliance on binding appellate precedent. Barraza-
Maldonado challenges both rulings on appeal. We need address only the second.

                                          II.

      The Fourth Amendment protects against unreasonable searches, that is,
searches that are neither authorized by a warrant nor within one of the specific
exceptions to the warrant requirement. Arizona v. Gant, 556 U.S. 332, 338 (2009).

                                          -3-
A violation of the Fourth Amendment usually triggers exclusion of evidence
“obtained by way of” the violation from a subsequent criminal prosecution. Davis
v. United States, 131 S. Ct. 2419, 2423 (2011). But this exclusionary rule is not a
personal constitutional right, nor is it designed to redress injury. “The rule’s sole
purpose, we have repeatedly held, is to deter future Fourth Amendment violations.”
Id. at 2426. Therefore, the Supreme Court concluded in Davis, the exclusionary rule
does not apply “when the police conduct a search in objectively reasonable reliance
on binding appellate precedent.” Id. at 2434. This “good-faith inquiry is confined
to the objectively ascertainable question whether a reasonably well trained officer
would have known that the search was illegal despite the magistrate’s authorization.
In making this determination, all of the circumstances . . . may be considered.”
United States v. Leon, 468 U.S. 897, 922 n.23 (1984).

       For the good faith exception to apply, officers performing a particular
investigatory action -- such as GPS tracking -- must strictly comply with binding
appellate precedent governing the jurisdiction in which they are acting. See Davis,
131 S. Ct. at 2428; United States v. Sparks, 711 F.3d 58, 63-64 & n.2, 65 (1st Cir.),
cert. denied, No. 12-10957, 2013 WL 3230428, at *1 (U.S. Oct. 7, 2013); United
States v. Andres, 703 F.3d 828, 830-31, 834-35 (5th Cir.), cert. denied, 133 S. Ct.
2814 (2013). Before the DEA agents installed the GPS device in this case, the Ninth
Circuit had repeatedly held that installation of such a device on a car did not
constitute a Fourth Amendment search if the person challenging this action had no
reasonable expectation of privacy in the car’s location. See Pineda-Moreno, 591 F.3d
at 1214-15, citing United States v. McIver, 186 F.3d 1119 (9th Cir. 1999), cert.
denied, 528 U.S. 1177 (2000). Here, the agents installed the GPS device on a car
parked in a public lot in Phoenix. Therefore, the district court concluded, the agents
acted in objectively reasonable reliance on binding Ninth Circuit precedent when they
installed the device in this public location.




                                         -4-
       Relying on a caveat in Justice Sotomayor’s concurring opinion in Davis,
Barraza-Maldonado argues that the agents’ reliance was not objectively reasonable
because, when they installed the device, “the law governing the constitutionality of
[this] particular search [was] unsettled.” 131 S. Ct. at 2435. One federal appellate
court and several state statutes prohibited warrantless GPS tracking in at least some
circumstances,2 and only five circuits including the Ninth had upheld warrantless
installation.3 Barraza-Maldonado urges us to rule that officers may reasonably rely
on “settled” appellate precedent only when that precedent is both uniform in the
governing circuit and generally accepted nationwide. He argues that the district
court’s contrary focus on precedent in a single jurisdiction will lead to inconsistent
application of the exclusionary rule across the country when there is a conflict in the
circuits on an unsettled Fourth Amendment issue.

       We reject this contention as contrary to the majority opinion in Davis. The
officers in that case had relied on precedent that was well settled in the governing
Eleventh Circuit and consistent with the prevailing view; “[n]ot every court, however,
agreed” with that view. 131 S. Ct. at 2425; see Gant, 556 U.S. at 342 & n.2. As the
Court explained in holding that the good faith exception nonetheless applied:

      [W]hen binding appellate precedent specifically authorizes a particular
      police practice, well-trained officers will and should use that tool to
      fulfill their crime-detection and public-safety responsibilities. An
      officer who conducts a search in reliance on binding appellate precedent


      2
        See United States v. Maynard, 615 F.3d 544, 555, 564 (D.C. Cir. 2010), and
statutes cited, aff’d sub nom. in Jones, 132 S. Ct. 945.
      3
        United States v. Hernandez, 647 F.3d 216, 220 (5th Cir. 2011); United States
v. Marquez, 605 F.3d 604, 610 (8th Cir. 2010); Pineda-Moreno, 591 F.3d at 1215-17;
United States v. Garcia, 474 F.3d 994, 996-97 (7th Cir.), cert. denied, 552 U.S. 883
(2007); United States v. Smith, 387 F. App’x 918, 921 (11th Cir.), cert. denied, 131
S. Ct. 621 (2010).

                                         -5-
      does no more than act as a reasonable officer would and should act
      under the circumstances. The deterrent effect of exclusion in such a
      case can only be to discourage the officer from doing his duty.

Davis, 131 S. Ct. at 2429 (emphasis in original; quotations omitted). In these
circumstances, applying the exclusionary rule would “penalize the officer for the
appellate judges’ error.” Id.

       Barraza-Maldonado further argues that the agents’ reliance was not objectively
reasonable because the DEA is an agency with nationwide jurisdiction, and the agents
used the device to monitor the car as it traveled into Minnesota, a State that has long
required court approval before law enforcement officers may use a mobile tracking
device. But the device was installed in Arizona by agents reasonably relying on
settled Ninth Circuit precedent. That precedent further authorized use of the device
to monitor where the car traveled on public highways because that is “information the
agents could have obtained by following the car.” Pineda-Moreno, 591 F.3d at 1216,
applying Knotts, 460 U.S. at 281-82.

       In Andres, the Fifth Circuit, without considering Seventh Circuit precedent,
held that the exclusionary rule did not apply when agents reasonably relying on Fifth
Circuit precedent installed a GPS device in that Circuit and used the device to
monitor a suspect’s vehicle as it traveled into the Seventh Circuit. 703 F.3d at 830-
31, 834-35. We agree this is the relevant inquiry. Moreover, as the district court
noted, even if Eighth Circuit precedent was relevant because the monitored car was
stopped and the evidence seized on a public highway in Minnesota, our settled
precedent was consistent with the Ninth Circuit precedent on which the agents relied.
See Marquez, 605 F.3d at 609-10. Whether Minnesota state law required a court
order authorizing the monitoring in question is irrelevant; the legality of the search
and seizure in this federal prosecution was governed solely by Fourth Amendment
principles. See, e.g., United States v. Howard, 532 F.3d 755, 760 (8th Cir. 2008).


                                         -6-
       Finally, Barraza-Maldonado argues the agents’ reliance was not objectively
reasonable because the DEA knew that the issue was pending before the Supreme
Court in Jones. Thus, the agents “installed and monitored the GPS unit in deliberate
indifference to the real possibility that it would be declared unconstitutional by the
Supreme Court at any moment.” We disagree. Because deterring constitutional
violations is the exclusionary rule’s “sole purpose,” Davis, 131 S. Ct. at 2426, the
good faith exception asks whether the agents reasonably relied on explicit appellate
precedent in the jurisdiction where they installed the GPS device, the Ninth Circuit,
not whether that authorization would be upheld as constitutionally correct. Officers
should not be faulted for adhering to existing precedent until that precedent is
authoritatively overruled. “When the police comply with authoritative precedent,
only to see the law evolve after the fact, there is nothing to deter; the police cannot
modify their conduct to accord with cases not yet decided.” Sparks, 711 F.3d at 63;
accord United States v. Peoples, 432 F. App’x 463, 465 (6th Cir. 2011)
(unpublished).

      Assuming without deciding the DEA agents violated Barraza-Maldonado’s
Fourth Amendment rights as construed in Jones by installing the GPS device in
Phoenix, or by using the device to monitor the car as it traveled from Arizona into
Minnesota, we conclude the district court properly denied Barraza-Maldonado’s
motion to suppress because the evidence seized as a result of the installation and
monitoring was admissible under the good faith exception to the Fourth Amendment
exclusionary rule. Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -7-